DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Arguments
Applicant’s arguments, filed 06/13/2022, with respect to the 112(b) Rejection have been fully considered and persuasive.  The 112(b) Rejection has been withdrawn. 
Regarding the 102 Rejection, applicant argues –  
On page 13-15 first paragraph, The Examiner contends that Awashima anticipates claim 1. Applicant respectfully disagrees. The method disclosed by Awashima fundamentally differs from the method of claim 1. the Awashima method involves two primary components: a floating structure 2 and a working ship 3 as depicted in Fig. 4A. The floating structure 2 includes a flange section 6 and the working ship 3 includes a gripping section 7 which is configured to engage the flange section 6 so as to connect the working ship 3 to the floating structure 2. Awashima discloses a working method for performing work including installation or maintenance of a floating structure on water. The working method includes three separate processes…
Examiner respectfully disagrees with the applicant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Turning to the substantive rejection of claim 1, the Examiner contends that the working ship 3 moving close to the floating structure 2 and the gripping section 7 of the working ship 3 engaging the column section 4 of the floating structure 2 teaches the step of (as currently amended)
Examiner respectfully with the applicant. As currently amended and currently cited, Awashima disclose:
lowering [as shown in FIG. 5A] a wind turbine generator component [9, 91] supported by lifting equipment [3] towards the floating foundation [2] until contact is made with the floating foundation [2] such that the weight of the wind turbine generator component [9, 91] is transferred to the floating foundation [2] as the lifting equipment [3] further lowers the wind turbine generator component [9, 91] onto the floating foundation [3] (FIG. 5A, ¶ [0059]; using the crane 31 or the like, the supporting post 91, the nacelle 92 and the blades 93 are successively installed on the flange section 6 of the floating structure 2 secured to the working ship 3. Moreover FIG. 4A-4C reasonably shows the wind power generation device 91 being lifted by the working ship 3 then FIG. 5A reasonably shows the wind power generation device 91 being lowered by the working ship 3).
	Moreover, FIG. 5A clearly shows a wind turbine generator component 9, 91 weight being “lowered” by a lifting equipment 3 towards a floating foundation 2 where the weight of the wind turbine generator component 9, 91 is being transferred to the floating foundation 2 as the lifting equipment 3 further lowers the wind turbine generator component 9, 91 onto the floating foundation 3. FIG. 5B shows the wind turbine generator component 9, 91 once “contact” is made with the floating foundation [2]. 
Therefore, Awashima reasonably disclose the limitation as cited.
The Examiner further contends that the raising/lowering device 8, a ballast adjusting device provided in the ballast section 5 of the floating structure 2, teaches the step of (as currently amended) 
Examiner respectfully with the applicant. As currently amended and currently cited, Awashima disclose:

removing ballast [by 51 & 52] from the floating foundation [2] to increase the buoyancy of the floating foundation [2] as the weight of the wind turbine generator component [9, 91] is transferred to [as shown FIG. 5B] the floating foundation [2] from substantially zero to substantially the entire weight of the wind turbine generator component [9, 91] (FIG. 3, FIG. 5A-5B, ¶ [0060]; At this time, the ballast tank 51 of the floating structure 2 and the ballast tank 34 of the working ship 3 may be controlled by the controller 36 and the monitor 37, shown in FIG. 3, so that the floating structure 2 may not fall. Moreover, FIG. 5A-5B reasonably shows the wind power generation device 91 “weight” transferred from the working ship 3 to the floating structure 2 and when the floating structure 2 is monitored to not fall, the buoyancy of the floating structure 2 is “increased”).
Moreover, Awashima disclose the weight of the wind turbine generator component 9, 91 is transferred to the floating foundation 2. Also refer B above.
Therefore, Awashima reasonably disclose the limitation as cited.
The Examiner cites to [0060] to allegedly support that Awashima discloses a controller that removes ballast to maintain a vertical position when the wind turbine component is lowered onto the floating structure 2.
Examiner respectfully with the applicant. See current rejection for applicant’s Claim 13 and response to applicant’s arguments “B-C” above.
Therefore, Awashima disclose the limitation as cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awashima (US 2013/0152840).
Regarding Claim 1, Awashima disclose a method of installing a wind turbine generator onto a floating foundation [A working system includes a floating type floating structure, and a working ship configured to perform at least installation] (Abstract), comprising: 
pre-ballasting a floating foundation [2] to float at a predetermined vertical position before installation of a wind turbine generator component [9, 91] onto the floating foundation [2] (FIG. 1A, 4A, ¶ [0032]; FIG. 4A illustrates a working method for a floating structure, using the working system shown in FIGS. 1A and 1B, and illustrates a state before work); 
lowering [as shown in FIG. 5A] a wind turbine generator component [9, 91] supported by lifting equipment [3] towards the floating foundation [2] until contact is made with the floating foundation [2] such that the weight of the wind turbine generator component [9, 91] is transferred to the floating foundation  [2] as the lifting equipment [3] further lowers the wind turbine generator component [9, 91] onto the floating foundation [3] (FIG. 5A, ¶ [0059]; using the crane 31 or the like, the supporting post 91, the nacelle 92 and the blades 93 are successively installed on the flange section 6 of the floating structure 2 secured to the working ship 3. Moreover FIG. 4A-4C reasonably shows the wind power generation device 9 being lifted by the working ship 3 then FIG. 5A reasonably shows the wind power generation device 9 being lowered by the working ship 3); and 
removing ballast [by 51 & 52] from the floating foundation [2] to increase the buoyancy of the floating foundation [2] as the weight of the wind turbine generator component [9, 91] is transferred to [as shown FIG. 5B] the floating foundation [2] from substantially zero to substantially the entire weight of the wind turbine generator component [9, 91] (FIG. 3, FIG. 5A-5B, ¶ [0060]; At this time, the ballast tank 51 of the floating structure 2 and the ballast tank 34 of the working ship 3 may be controlled by the controller 36 and the monitor 37, shown in FIG. 3, so that the floating structure 2 may not fall. Moreover, FIG. 5A-5B reasonably shows the wind power generation device 91, 9 “weight” transferred from the working ship 3 to the floating structure 2 and when the floating structure 2 is monitored to not fall, the buoyancy of the floating structure 2 is “increased”),
wherein the predetermined vertical position of the floating foundation [2] is substantially unchanged as the wind turbine generator component [9, 91] is lowered onto the floating foundation [2] and the weight of the wind turbine generator component [9, 91] is transferred onto the floating foundation [2] (FIG. 4A-4C, FIG. 5A-5B, Claim 1; with the gripping section of the working ship engaged with the flange section of the floating structure in a floating state, the floating structure or the working ship is raised or lowered to secure the floating structure to the working ship).
Regarding Claim 2, Awashima disclose the method according to claim 1 [see rejected Claim 1],  
Awashima disclose further comprising maintaining the floating foundation [2] at a substantially constant attitude just prior to and/or during installation of the wind turbine generator component [9, 91] onto the floating foundation [2] (FIG. 4A-5A, Claim 1; with the gripping section of the working ship engaged with the flange section of the floating structure in a floating state, the floating structure or the working ship is raised or lowered to secure the floating structure to the working ship).
Regarding Claim 3, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose further comprising maintaining the floating foundation [2] substantially horizontal prior to and/or during installation of the wind turbine generator component [9, 91] onto the floating foundation [2] (FIG. 4A-5A, Claim 1; the working ship includes a gripping section capable of engaging with the flange section).
Regarding Claim 4, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein the steps of lowering a wind turbine generator component [9, 91] towards the floating foundation [2], OR wherein the wind turbine generator component [9, 91]  is the entire wind turbine generator to be installed onto the floating foundation [2] (FIG. 4A-5A, Claim 1; the floating structure or the working ship includes a raising/lowering device configured to raise and lower the floating structure or the working ship, … the floating structure or the working ship is raised or lowered to secure the floating structure to the working ship).




Regarding Claim 5, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein pre-ballasting the floating foundation [2] to float at a predetermined vertical position includes setting the vertical position to an expected final vertical position once all components of the wind turbine generator have been installed onto the floating foundation (As shown in FIG.5B).
Regarding Claim 6, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose further comprising connecting the wind turbine generator component [9, 91] to the floating foundation [2] once contact is made to substantially prevent lateral displacement [by 6] of the wind turbine generator component [9, 91] relative to the floating foundation [2] before removing ballast from the floating foundation [5] equivalent to at least 5% of the weight [by “lowering and raising the ballast”] of the wind turbine generator component [9, 91], and preferably before removing any ballast from the floating foundation [2] (FIG. 4A-5A; wherein the raising/lowering device is a ballast adjusting device provided in the ballast section of the floating structure, or a ballast adjusting device provided in the working ship, or a jack capable of raising and lowering the gripping section together with the working ship).
Regarding Claim 7, Awashima disclose the method according to claim 6 [see rejected Claim 6], 
Awashima disclose further comprising securing [by 7] the wind turbine generator component [9, 91] to the floating foundation [2] to substantially prevent vertical displacement of the wind turbine generator component [9, 91] relative to the floating foundation [2] after removing ballast [by 51] from the floating foundation [3] (FIG. 3, FIG. 5A, ¶ [0053]).
Regarding Claim 8, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein the lifting equipment is a crane, or a hoist, preferably the lifting equipment includes a tension line, such as a crane cable [the working process is a process for installing the wind power generation device 9 at the top of the floating structure 2. Specifically, using the crane 31 or the like] (¶ [0059]).
Regarding Claim 9, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein the wind turbine generator component [9, 91] is initially supported by the lifting equipment by one or more tension lines [“tension line” above 91], and further comprising paying out the one of more tension lines to offset or at least partially compensate a retraction in the tension line(s) as tension in the tension line(s) is reduced during transferring weight of the wind turbine generator component [9, 91] onto the floating foundation [2] (FIG. 5A, Claim 8, ¶ [0059]; Also, in cases where the facilities of the working ship 3 such as the crane 31 are used, the component parts can be easily positioned and thus can be installed in a stable state. Further, the transfer of workers and the conveyance of component parts and the like from the working ship 3 to the floating structure 2 can be safely and smoothly carried out).
Regarding Claim 10, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein the mass of ballast removed does not exactly match the mass of the wind turbine generator component being installed onto the floating platform to account for a difference between the centre of gravity of the ballast and the centre of gravity of the wind turbine generator component being installed (FIG. 4A-5A, Claim 8; by “attaching and detaching”).
Regarding Claim 11, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose wherein the vertical position [of 91] is taken with respect to either the top surface of the body of water in which the floating foundation is floating [2 is floating before installing 9], or with respect to a fixed ground surface adjacent the body of water in which the floating foundation is floating (FIG. 4A-5A).
Regarding Claim 12, Awashima disclose the method according to claim 1 [see rejected Claim 1], 
Awashima disclose further comprising adding or removing ballast from the floating foundation to account for dynamic water level variation [wherein the ballast section has a ballast tank to and from which water can be supplied and discharged, and water is supplied to and discharged from the ballast tank in accordance with lowering and raising by the raising/lowering device] (FIG. 4A-5A, Claim 4).
Regarding Claim 13, Awashima disclose a system for installing a wind turbine generator onto a floating foundation [A working system includes a floating type floating structure, and a working ship configured to perform at least installation or maintenance of the floating structure] (Abstract), comprising: 
a floating foundation [2] having variable buoyancy [2 floats and therefore 2 “has a variable buoyancy] (FIG. 4A-4B); 
lifting equipment [3] for lowering [as shown in FIG. 5A] a wind turbine generator component [9, 91] towards the floating foundation [3] until contact is made with the floating foundation [3] such that the weight of the wind turbine generator component [9, 91] is transferred to the floating foundation [2] as the lifting equipment [raising/lowering device] further lowers the wind turbine generator component [9, 91] onto the floating foundation [3] (FIG. 5A, ¶ [0059]; using the crane 31 or the like, the supporting post 91, the nacelle 92 and the blades 93 are successively installed on the flange section 6 of the floating structure 2 secured to the working ship 3. Moreover FIG. 4A-4C reasonably shows the wind power generation device 9 being lifted by the working ship 3 then FIG. 5A reasonably shows the wind power generation device 9 being lowered by the working ship 3. Also refer to rejected Claim 1 element “b”);
a controller [36] coupled to a ballast removal device [52] associated with the floating foundation [2] and configured to remove ballast [by 51] from the floating foundation [2] to increase the buoyancy of the floating foundation [2] as the weight of the wind turbine generator component [9, 91] is transferred to [as shown FIG. 5B] the floating foundation from substantially zero to substantially the entire weight of the wind turbine generator component [The working ship 3 may be equipped, as illustrated in FIG. 3, with a controller 36 for controlling the supply/discharge of water to/from the ballast tank 51 of the floating structure 2] (FIG. 3, ¶ [0053], also refer to rejected Claim 1 element “c”), 
wherein the controller [36] is configured to maintain a vertical position of the floating foundation [2] substantially unchanged as the wind turbine generator component is lowered onto the floating foundation and the weight of the wind turbine generator component is transferred onto the floating foundation [2] (FIG. 3-4C, ¶ [0060]; At this time, the ballast tank 51 of the floating structure 2 and the ballast tank 34 of the working ship 3 may be controlled by the controller 36 and the monitor 37, shown in FIG. 3, so that the floating structure 2 may not fall, also refer to rejected Claim 1 element “d”).
Regarding Claim 14, Awashima disclose the system according to claim 13 [see rej. Claim 13], 
Awashima disclose further comprising at least one sensor [11] selected from a tilt sensor and/or a level sensor and/or a pressure sensor coupled to the controller [36], preferably the floating foundation includes the at least one sensor [2 is shown to include 11] (FIG. 3, ¶ [0053]; The floating structure 2 includes a sensor 11 for detecting the posture (inclination) of the floating structure 2).
Regarding Claim 15, Awashima discloses the system according to claim 13 [see rej. Claim 13], 
Awashima disclose wherein the controller is configured for adjusting the buoyancy of the floating foundation such that the attitude of the floating foundation is substantially unchanged during transferring weight of the wind turbine generator component onto the floating foundation (FIG. 3, ¶ [0053]; The floating structure 2 includes a sensor 11 for detecting the posture (inclination) of the floating structure 2).
Regarding Claim 17, Awashima discloses the system according to claim 13 [see rej. Claim 13], 
Awashima disclose wherein the lifting equipment is floating or is supported by a floating vessel (As shown in FIG. 1-5A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Awashima (US 2013/0152840) according to Claim 13 and in further view of Romo (US 2014/0216169).
Regarding Claim 16, Awashima discloses the system according to claim 13 [see rej. Claim 13], wherein the wind turbine generator component [9, 91] is initially connected to the lifting equipment by one or more tension lines [as shown in FIG. 4A-5B, Claim 8].
However, Awashima does not discloses “further comprising a load sensor coupled to the tension line(s) and to the controller.”
Romo teaches “further comprising a load sensor [14] coupled to the tension line(s) [6] and to the controller [central monitoring system] (FIG. 2, Claim 14).”
A POSITA would recognize that adding additional sensors to a system controller with one or more sensors is well known in the art and would not change the scope of Awashima’s system.  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Romo’s tension sensor into Awashima system. One would be motivated to do so to assist with the installation of the wind turbine into the floating system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832